Case 1:19-cv-02017-RGA-SRF Document 70 Filed 11/10/20 Page 1 of 2 PageID #: 982


                         MORRIS, NICHOLS, ARSHT                 &   TUNNELL      LLP

                                         1201 N ORTH M ARKET S TREET
                                                P.O. B OX 1347
                                     W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

  ANTHONY D. RAUCCI
  (302) 351-9392
  (302) 498-6201 FAX
  araucci@mnat.com

                                             November 10, 2020

                                                                         VIA ELECTRONIC FILING

  The Honorable Sherry R. Fallon
  United States District Court
   for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

                       Re:   Exelixis, Inc. v. MSN Laboratories Private Limited, et al.
                             C.A. No. 19-2017 (RGA) (SRF) (CONSOLIDATED)

 Dear Judge Fallon:

         The parties jointly and respectfully submit this letter regarding claim construction in this
 case, in lieu of a Joint Claim Construction Chart (D.I. 46, ¶ 9).

        The parties wish to advise the Court that no party has identified any claim term(s)/phrase(s)
 for construction by the Court. Accordingly, the parties respectfully request that the following
 deadlines in the Scheduling Order be vacated:

                             Event                                    Current Deadline

  Opening Claim Construction Brief                      12/3/2020

  Answering Claim Construction Brief                    1/7/2021

  Reply Claim Construction Brief                        2/4/2021

  Sur-Reply Claim Construction Brief                    2/25/2021

  Joint Claim Construction Brief                        3/2/2021

  Claim Construction Hearing                            3/16/2021

  Claim Construction Decision                           5/17/2021
Case 1:19-cv-02017-RGA-SRF Document 70 Filed 11/10/20 Page 2 of 2 PageID #: 983

 The Honorable Sherry R. Fallon
 November 10, 2020
 Page 2




                                            Respectfully,

                                            /s/ Anthony D. Raucci

                                            Anthony D. Raucci (#5948)

 cc:   All Counsel of Record (via electronic mail)
